--------------------------------------------------------------------------------

  Exhibit 10.2


[image0.jpg]
 
SEVERANCE BENEFITS AGREEMENT


THIS SEVERANCE BENEFITS AGREEMENT (the “Agreement”) is made as of the 25th day
of September, 2013 between Active Power, Inc., (the “Company”), and Mark A.
Ascolese, an individual resident of Raleigh, North Carolina (“Employee”).
Employee and the Company are collectively referred to herein as the “Parties.”
 
1.    At-Will Employment Status. Employee has accepted employment with the
Company on an “at will” basis, which means that either the Company or Employee
may terminate Employee’s employment with the Company at any time and for any or
no reason.
 
2.    Severance Benefits upon Involuntary Termination Without Cause or
Resignation for Good Reason. Although Employee’s employment is at-will, if
Employee is terminated by the Company without Cause (as defined below) or
resigns with Good Reason (as defined below), then Employee shall be entitled to
receive:
 
(a)    if such termination by the Company or resignation by the Employee occurs
on or prior to the first to occur of the one (1) year anniversary of the
commencement of Employee’s employment with the Company or the closing of
Employee’s relocation and purchase of a home in Austin, Texas, (i) continuing
severance pay at a rate equal to 100% of Employee’s base salary, as then in
effect (less applicable withholding taxes), for a period of six (6) months from
the date of such termination, to be paid periodically in accordance with the
Company’s normal payroll practices; and (ii)  if Employee elects continuation
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”), for Employee, within the time period prescribed pursuant
to COBRA, the Company will reimburse Employee for the COBRA premiums for such
coverage (at the coverage levels in effect immediately prior to Employee’s
termination) until the earlier of (i) a period of six (6) months from the last
date of employment of the Employee with the Company, (ii) until Employee has
secured other employment, or (iii) the date Employee is no longer eligible to
receive continuation coverage pursuant to COBRA. COBRA reimbursements shall be
made by the Company to Employee consistent with the Company’s normal expense
reimbursement policy, provided that Employee submits documentation to the
Company substantiating Employee’s payments for such COBRA coverage.
 
(b)    if such termination by the Company or resignation by the Employee occurs
after the first to occur of the one (1) year anniversary of the commencement of
Employee’s employment with the Company or the closing of Employee’s relocation
and purchase of a home in Austin, Texas,
 
(i)       continuing severance pay at a rate equal to 100% of Employee’s base
salary, as then in effect (less applicable withholding taxes), for a period of
twelve (12) months from the date of such termination, to be paid periodically in
accordance with the Company’s normal payroll practices; and
 
(ii)      all stock options and restricted stock held by Employee in which
Employee would have vested if Employee had remained employed with the Company
for a period of twelve (12) months following the date of termination shall
immediately vest and, if applicable, become exercisable as of the date of
termination; and
 
(iii)     if Employee elects continuation coverage pursuant to COBRA for
Employee, within the time period prescribed pursuant to COBRA, the Company will
reimburse Employee for the COBRA premiums for such coverage (at the coverage
levels in effect immediately prior to Employee’s termination) until the earlier
of (i) a period of twelve (12) months from the last date of employment of the
Employee with the Company, (ii) until Employee has secured other employment, or
(iii) the date Employee is no longer eligible to receive continuation coverage
pursuant to COBRA. COBRA reimbursements shall be made by the Company to Employee
consistent with the Company’s normal expense reimbursement policy, provided that
Employee submits documentation to the Company substantiating Employee’s payments
for such COBRA coverage; and
 
(iv)     all or a portion of Employee’s bonus under the Company’s Executive
Bonus Program, as may be in effect, for the year in which Employee’s termination
without Cause or resignation for Good Reason occurs, determined as follows: (i)
with respect to corporate or individual objectives that are measured over a
period of time (such as revenue for a fiscal year), the amount of such bonus
with respect to such objective shall be determined based on a comparison of the
amount of such objective actually achieved through the date of such termination
against a pro rated portion (based on a number of days, weeks or months, as
applicable, during the applicable measurement period for which Employee remained
a service provider of the Company) of the target objective, and shall be payable
on a pro rata basis (based on the number of days during the applicable
measurement period for which Employee remained a service provider of the
Company), and (ii) with respect to corporate or individual objectives that are
measured based on the occurrence of a specific event at a point in time, the
full amount of such bonus with respect to such objective shall be payable if
such objective is achieved prior to the date of such termination. All
determinations of the amount of the achievement of such objectives and the
amounts of such bonuses shall be made by the Board of Directors of the Company,
in its sole discretion.

--------------------------------------------------------------------------------

3.    Acceleration Upon Termination After a Change in Control. Although
Employee’s employment is at-will, in the event that Employee is terminated by
the Company without Cause or resigns with Good Reason within twelve (12) months
after a Change in Control (as defined below), in addition to the benefits set
forth in Sections 2(a), 2(b)(i), 2(b)(iii) and 2(b)(iv), as applicable, but in
lieu of the benefits set forth in Section 2(b)(ii) above, as applicable, one
hundred percent (100%) of the stock options and any restricted stock units held
by Employee prior to the date of the Change of Control shall immediately vest
and, if applicable, become exercisable as of the date of termination.
 
4.    Confidential Information/ Non-Competition Agreement.
 
(a)    Employee is employed hereunder by the Company in a confidential
relationship wherein Employee, in the course of his employment with the Company,
has and will continue to become familiar with and aware of Confidential
Information (as defined in the Confidentiality Agreement (as defined below)),
including but not limited to confidential information regarding the Company's
customers and specific manner of doing business, including the processes,
techniques and trade secrets utilized by the Company, and future plans with
respect thereto. In consideration for Employee's promises herein and in the
Confidentiality Agreement, the Company agrees to provide Employee with such
Confidential Information; in return, Employee recognizes and acknowledges that
such information must be maintained in confidence, and to further such
protection agrees to the restrictive covenants set forth in this Section 4.
 
(b)    Employee acknowledges that Employee’s fulfillment of the obligations
contained in this Agreement, including, but not limited to, Employee’s
obligation neither to use, except for the benefit of the Company, or to disclose
the Company’s Confidential Information and Employee’s obligation not to compete
contained in this Section 4 is necessary to protect the Company’s Confidential
Information and to preserve the Company’s value and goodwill. Employee further
acknowledges the time, geographic and scope limitations of Employee’s
obligations under this Section 4 are reasonable, especially in light of the
Company’s desire to protect its Confidential Information, and that Employee will
not be precluded from gainful employment if Employee is obligated not to compete
with the Company during the period and within the Territory as described in this
Section 4.
 
(c)    Employee will not, during the period of his employment by or with the
Company, and for a period of twelve (12) months immediately following the
termination of his employment with the Company, for any reason whatsoever,
directly or indirectly, for himself or on behalf of or in conjunction with any
other person, company, partnership, corporation, business or entity of whatever
nature:
 
(i)        engage, as an officer, director, shareholder, owner, partner, joint
venturer, or in a managerial capacity, whether as an employee, independent
contractor, consultant or advisor, or as a sales representative, in any business
selling any products or services in direct competition with the Company, within
100 miles of (i) the principal executive offices of the Company or (ii) any
place where the Company conducts business, provides products or services, or in
which the Company (including the subsidiaries thereof) is in the process of
initiating business operations as of the date on which Employee’s employment by
the Company hereunder is terminated (the “Territory”);
 
(ii)      call upon any person who is, at that time, within the Territory, an
employee of the Company (including the subsidiaries thereof) in a managerial
capacity for the purpose or with the intent of enticing such employee away from
or out of the employ of the Company (including the subsidiaries thereof);
 
(iii)     call upon any person or entity which is, at that time, or which has
been, within one (1) year prior to that time, a customer of the Company
(including the subsidiaries thereof') within the Territory for the purpose of
soliciting or selling products or services in direct competition with the
Company within the Territory;
 
(iv)     call upon any prospective acquisition candidate, on Employee’s own
behalf or on behalf of any competitor, which candidate was either called upon by
the Company (including the subsidiaries thereof) or for which the Company made
an acquisition analysis, for the purpose of acquiring such entity, provided
however, that this section (iv) will not apply if the Company affirmatively
declined to proceed with the acquisition; or
 
(v)      disclose customers of the Company (or the subsidiaries thereof) to any
person, firm, partnership, corporation or business for any competitive reason.
As used in Section 4(c), references to the business, customers, Territory, etc.
of the Company refer to the status of the Company prior to any Change in Control
(i.e., such breadth of business, customers, Territory, etc. shall not
automatically be expanded to include those of a successor to the Company
resulting from a Change in Control). Notwithstanding the above, the foregoing
covenant shall not be deemed to prohibit Employee from acquiring as an
investment not more than three percent (3%) of the capital stock of a competing
business, whose stock is traded on a national securities exchange or
over-the-counter.

--------------------------------------------------------------------------------

(d)    Because of the difficulty of measuring economic losses to the Company as
a result of a breach of the foregoing covenant, and because of the immediate and
irreparable damage that could be caused to the Company for which it would have
no other adequate remedy, Employee agrees that the foregoing covenant may be
enforced by the Company in the event of breach by him by injunctions and
restraining orders without the necessity of posting any bond therefor.
 
(e)    In the course of Employee’s employment with the Company, Employee will
become exposed to certain of the Company’s confidential information and business
relationships, which the above covenants are designed to protect and Employee
agrees to keep such confidential information in the strictest confidence. It is
agreed by the parties that the foregoing covenants in this Section 4 impose a
reasonable restraint on Employee in light of the activities and business of the
Company (including the Company’s subsidiaries) on the date of the execution of
this Agreement and the current plans of the Company (including the Company’s
subsidiaries); but it is also the intent of the Company and Employee that such
covenants be construed and enforced in accordance with the changing activities,
business and locations of the Company (including the Company’s subsidiaries)
throughout the term of this covenant, subject to the following paragraph. For
example, if, during Employee’s term of employment, the Company (including the
Company’s subsidiaries) engages in new and different activities, enters a new
business or established new locations for its current activities or business in
addition to or other than the activities or business of the Company (including
the Company’s subsidiaries) as of the date of this Agreement or the locations
currently established therefor, then, to the extent described in Section 4(c),
Employee will be precluded from soliciting the customers or employees of such
new activities or business or from such new location and from directly competing
with such new business within 100 miles of its then-established operating
locations through the term of this covenant.
 
(f)    The covenants in this Section 4 are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant. Moreover, in the event any court of competent jurisdiction shall
determine that the scope, time or territorial restrictions set forth herein are
unreasonable, then it is the intention of the Parties that such restrictions be
reformed and enforced to the fullest extent which the court deems reasonable,
and the Agreement shall thereby be reformed to such extent.
 
(g)    All of the covenants in this Section 4 shall be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of Employee against the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of such covenants.
 
(h)    It is specifically agreed that the period of twelve (12) months following
Employee’s employment set forth at the beginning of this Section 4, during which
the agreements and covenants of Employee made in this Section 4 shall be
effective, shall be computed by excluding from such computation any time during
which Employee is in violation of any provision of this Section 4.
 
5.    Conditions Precedent. Any severance payments and/or benefits contemplated
by Sections 2 and 3 above are conditional on Employee:
 
(a)    continuing to comply with the terms of this Agreement and the Employee
Proprietary Information Agreement between Employee and the Company (the
“Confidentiality Agreement”);
 
(b)    signing and not revoking a separation agreement and release of claims in
a form reasonably acceptable to the Company (the “Release”) which becomes
effective and irrevocable no later than sixty (60) days following the
termination date (such deadline, the “Release Deadline”). If the Release does
not become effective and irrevocable by the Release Deadline, Employee will
forfeit any rights to severance payments and benefits under this Agreement. In
no event will severance payments or benefits be paid or provided until the
Release becomes effective and irrevocable.
 
(i)        In the event the termination occurs at a time during the calendar
year where the Release could become effective in the calendar year following the
calendar year in which Employee’s termination occurs (whether or not it actually
becomes effective in the following year), then any severance payments and
benefits under this Agreement that would be considered Deferred Payments (as
defined in below) will be paid on the first payroll date to occur during the
calendar year following the calendar year in which such termination occurs, or,
if later, (A) the date the Release actually becomes effective, (B) such time as
required by the payment schedule applicable to each payment or benefit as set
forth in Section 2 above or (C) such time as required by Section 8 below.
 
(ii)      No severance payments and benefits under this Agreement will be paid
or provided until the Release becomes effective and irrevocable, and any such
severance payments and benefits otherwise payable between Employee’s termination
date and the date the Release becomes effective and irrevocable will be paid on
the date the Release becomes effective and irrevocable. In the event of
Employee’s death before all of the severance payments and benefits under this
Agreement have been paid, such unpaid amounts will be paid in a lump sum payment
promptly following such event to Employee’s designated beneficiary, if living,
or otherwise to the personal representative of Employee’s estate; and

--------------------------------------------------------------------------------

(c)    in the event of a resignation for Good Reason, providing the Company with
written notice of the acts or omissions constituting the grounds for Good Reason
within ninety (90) days of the initial existence of the grounds for Good Reason
and a reasonable opportunity for the Company to cure the conditions giving rise
to such Good Reason, which shall not be less than thirty (30) days following the
date of notice from Employee. If the Company cures the conditions giving rise to
such Good Reason within thirty (30) days of the date of such notice, Employee
will not be entitled to severance payments and/or benefits contemplated by
Sections 2 or 3 above if Employee thereafter resigns from the Company based on
such grounds. Unless otherwise required by law, no severance payments and/or
benefits under Sections 2 or 3 will be paid and/or provided until after the
expiration of any relevant revocation period.
 
6.    Definitions. For purposes of this Agreement,
 
(a)    Cause. For purposes of this Agreement, “Cause” shall mean (i) Employee’s
continued failure to substantially perform the duties and obligations of
Employee’s position (for reasons other than death or Disability (as defined
below)), which failure, if curable within the discretion of the Company, is not
cured to the reasonable satisfaction of the Company within thirty (30) days
after receipt of written notice from the Company of such failure; (ii)
Employee’s failure to devote the same amount of time in the performance of his
duties and responsibilities as Chief Executive Officer as would be expected of a
person in the same position whose principal residence is located in Austin,
Texas, which failure, if curable within the discretion of the Company, is not
cured to the reasonable satisfaction of the Company within thirty (30) days
after receipt of written notice from the Company of such failure; (iii)
Employee’s failure or refusal to comply with reasonable written policies,
standards and regulations established by the Company from time to time which
failure, if curable in the discretion of the Company, is not cured to the
reasonable satisfaction of the Company within thirty (30) days after receipt of
written notice of such failure from the Company; (iv) any act of personal
dishonesty, fraud, embezzlement, misrepresentation, or other unlawful act
committed by Employee that results in a substantial gain or personal enrichment
of Employee at the expense of the Company; (v) Employee’s violation of a federal
or state law or regulation applicable to the Company’s business, which violation
was or is reasonably likely to be materially injurious to the Company; (vi)
Employee’s violation of, or a plea of nolo contendere or guilty to, a felony
under the laws of the United States or any state; (vii) the Employee’s material
breach of the terms of Section 4 of this Agreement or of the Confidentiality
Agreement; or (viii) failing to consent to or to satisfactorily complete the
Company’s background check following his acceptance of employment with the
Company or failing to satisfy the federal immigration requirements set forth
under paragraph 10 of his offer letter.
 
(b)    Change in Control. For purposes of this Agreement, “Change in Control”
shall mean the occurrence of any of the following events:
 
(i)       Change in Ownership of the Company. A change in the ownership of the
Company which occurs on the date that any one person, or more than one person
acting as a group (“Person”), acquires ownership of the stock of the Company
that, together with the stock held by such Person, constitutes more than 50% of
the total voting power of the stock of the Company, except that any change in
the ownership of the stock of the Company as a result of a private financing of
the Company that is approved by the Board will not be considered a Change in
Control; or
 
(ii)      Change in Effective Control of the Company. If the Company has a class
of securities registered pursuant to Section 12 of the Exchange Act, a change in
the effective control of the Company which occurs on the date that a majority of
members of the Board is replaced during any twelve (12) month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election. For
purposes of this clause (ii), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change in Control; or
 
(iii)     Change in Ownership of a Substantial Portion of the Company’s Assets.
A change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any Person acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to or more than 50% of the total gross fair market value of all of
the assets of the Company immediately prior to such acquisition or acquisitions.
For purposes of this subsection (iii), gross fair market value means the value
of the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets. For
these purposes, persons will be considered to be acting as a group if they are
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the Company.
Notwithstanding the foregoing provisions of this definition, a transaction will
not be deemed a Change in Control unless the transaction qualifies as a change
in control event within the meaning of Section 409A. Further and for the
avoidance of doubt, a transaction will not constitute a Change in Control if:
(i) its sole purpose is to change the state of the Company’s incorporation, or
(ii) its sole purpose is to create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction.
 
(c)    Disability. For purposes of this Agreement, “Disability” shall mean the
inability of Employee to engage in substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than twelve (12) months.

--------------------------------------------------------------------------------

(d)    Good Reason. For purposes of this Agreement, “Good Reason” shall mean,
without Employee’s written consent: (i) there is a material reduction of the
level of Employee’s base compensation (except where there is a general reduction
applicable to the management team generally); (ii) there is a material reduction
in Employee’s overall responsibilities or authority, or scope of duties,
provided, however, that a reduction in responsibilities, authority or duties
solely by virtue of the Company being acquired and made part of a larger entity
(as, for example, when the Chief Executive Officer of the Company remains as
such following a Change of Control but is not made the Chief Executive Officer
of the acquiring corporation) will not constitute “Good Reason” so long as
Employee continues to maintain substantially the same duties and
responsibilities with respect to the primary business of the Company; (iii) the
Company’s material breach of this Agreement or the Employee’s offer letter,
which failure is not cured within thirty (30) days after receipt of written
notice from Employee of such failure; or (iv) a material change in the
geographic location at which Employee must perform his services; provided, that
in no instance will the relocation of Employee to a facility or a location of
fifty (50) miles or less from Employee’s then current office location be deemed
material for purposes of this Agreement. In no instance will a resignation by
Employee be deemed to be for Good Reason if it is made more than twenty four
(24) months following the initial occurrence of any of the events that otherwise
would constitute Good Reason hereunder.
 
(e)    The Board shall make all determinations relating to termination,
including without limitation any determination regarding Cause.
 
7.    Tax Treatment. The Company makes no representations or warranties with
respect to the tax consequences of the payment of any sums to Employee under the
terms of this Agreement. Employee agrees and understands that, with the
exception of the withholdings from the severance payments, Employee is
responsible for payment of any local, state and/or federal taxes on the sums
paid hereunder by the Company and any penalties or assessments thereon. Employee
further agrees to indemnify and hold the Company harmless from any claims,
demands, deficiencies, penalties, assessments, executions, judgments, or
recoveries by any government agency against the Company for any amounts claimed
due on account of Employee’s failure to pay federal or state taxes or damages
sustained by the Company by reason of any such claims, including reasonable
attorney fees.
 
8.    Section 409A.
 
(a)    Notwithstanding anything to the contrary in this Agreement, no severance
payments or benefits payable to Employee, if any, pursuant to this Agreement
that, when considered together with any other severance payments or separation
benefits, is considered deferred compensation under Internal Revenue Code
Section 409A (together, the “Deferred Payments”) will be payable until Employee
has a “separation from service” within the meaning of Section 409A (“Section
409A”) of the Internal Revenue Code of 1986, as amended (the “Code”). Similarly,
no severance payable to Employee, if any, pursuant to this Agreement that
otherwise would be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9) will be payable until Employee has a “separation from
service” within the meaning of Section 409A.
 
(b)    Further, if Employee is a “specified employee” within the meaning of
Section 409A at the time of Employee’s separation from service (other than due
to death), any Deferred Payments that otherwise are payable within the first six
(6) months following Employee’s separation from service will become payable on
the first payroll date that occurs on or after the date six (6) months and one
(1) day following the date of Employee’s separation from service. All subsequent
Deferred Payments, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Notwithstanding anything herein
to the contrary, in the event of Employee’s death following Employee’s
separation from service but prior to the six (6) month anniversary of Employee’s
separation from service (or any later delay date), then any payments delayed in
accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of Employee’s death and all other
Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
the Agreement is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.
 
(c)    Any severance payment that satisfies the requirements of the “short-term
deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations
shall not constitute Deferred Payments for purposes of the Agreement. Any
severance payment that qualifies as a payment made as a result of an involuntary
separation from service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations that does not exceed the Section 409A Limit shall not constitute
Deferred Payments for purposes of the Agreement. For purposes of this subsection
(c), “Section 409A Limit” will mean the lesser of two (2) times: (i) Employee’s
annualized compensation based upon the annual rate of pay paid to Employee
during Employee’s taxable year preceding Employee’s taxable year of Employee’s
separation from service as determined under Treasury Regulation Section
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Employee’s employment is terminated.
 
(d)    The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
under the Agreement will be subject to the additional tax imposed under Section
409A, and any ambiguities herein will be interpreted to so comply. Employee and
the Company agree to work together in good faith to consider amendments to the
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Employee under Section 409A.

--------------------------------------------------------------------------------

9.    Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Employee (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and (ii)
would be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then Employee's benefits under this Agreement shall be either
 
(a)    delivered in full, or
 
(b)    delivered as to such lesser extent which would result in no portion of
such benefits being subject to the Excise Tax, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the Excise Tax, results in the receipt by Employee on an after-tax
basis, of the greatest amount of benefits, notwithstanding that all or some
portion of such benefits may be taxable under Section 4999 of the Code. If a
reduction in severance and other benefits constituting “parachute payments” is
necessary so that benefits are delivered to a lesser extent, reduction will
occur in the following order: reduction of cash payments, cancellation of equity
awards granted within the twelve (12) month period prior to a “change in
control” (as determined under Code Section 280G) that are deemed to have been
granted contingent upon the change in control (as determined under Code Section
280G), cancellation of accelerated vesting of equity awards, reduction of
employee benefits. Unless the Company and Employee otherwise agree in writing,
any determination required under this Section shall be made in writing by the
Company's independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon Employee and the Company for
all purposes. For purposes of making the calculations required by this Section,
the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Section 280G and 4999 of the Code. The Company and
Employee shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section. The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section.
 
10.    Confidential Information. Employee shall continue to comply with the
terms and conditions of the Confidentiality Agreement, and maintain the
confidentiality of all of the Company’s confidential and proprietary
information. Such information includes, but is not limited to, all customer
lists, equipment, records, data, notes, reports, proposals, correspondence,
specifications, drawings, blueprints, sketches, materials, or other documents or
property belonging to the Company.
 
11.    Miscellaneous.
 
(a)    Withholding Taxes. The Company may withhold from all benefits payable
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or governmental regulation or ruling.
 
(b)    Entire Agreement; Binding Effect. This Agreement and the Confidentiality
Agreement set forth the entire understanding between the Parties as to the
subject matter of this Agreement and supersede all prior agreements,
commitments, representations, writings and discussions between them; and neither
of the Parties shall be bound by any obligations, conditions, warranties or
representations with respect to the subject matter of this Agreement, except as
expressly provided herein or therein or as duly set forth on or subsequent to
the date hereof in a written instrument signed by the proper and fully
authorized representative of the party to be bound hereby. This Agreement is
binding on Employee and on the Company and his/her and its successors and
assigns (whether by assignment, by operation of law or otherwise).
 
(c)    Arbitration. The Parties agree that any and all disputes arising out of,
or relating to, the terms of this Agreement, their interpretation, and any of
the matters herein released, shall be subject to binding arbitration as set
forth under Section 10 of the Confidentiality Agreement.
 
(d)    Governing Law; Jurisdiction. This Agreement shall be governed by, and
construed and enforced in accordance with, the employment laws of Texas and the
other laws of the State of Texas as they apply to contracts entered into and
wholly to be performed therein by residents thereof. In addition, each party
hereto irrevocably and unconditionally agrees that, subject to Section 11(c)
above, any suit, action or other legal proceeding arising out of this Agreement
may be brought only in a state or federal court within Texas.
 
(e)    Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.
 
(f)    Effect of Headings. The Section and subsection headings contained herein
are for convenience only and shall not affect the construction hereof.
 
(g)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, and all such counterparts shall
constitute but one instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates set
forth below.
 
Employee
 
Active Power, Inc.
 
 
/s/ Mark A. Ascolese
 
By:
/s/ Ake Almgren
 
Signature
 
 
 
 
 
 
Name:
Ake Almgren
 
Mark A. Ascolese
 
 
 
 
(Printed Name)
 
Title:
Chairman & Acting CEO
 
 
 
 
 
 
Dated: September 26, 2013
 
Dated:
September 26, 2013
 



 

--------------------------------------------------------------------------------
